Citation Nr: 1433873	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied service connection for hemorrhoids and a stomach disorder.

The Veteran appealed that decision to the Board, which continued the denial of service connection for a stomach disorder and remanded the Veteran's hemorrhoids claim for further development in December 2009.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's denial of service connection for a stomach disorder in July 2011 and remanded it for readjudication.

The Veteran's claim for service connection for hemorrhoids underwent further development consistent with the Board's December 2009 remand.  The matter then returned to the Board, which continued the denial in a March 2011 decision.  The Veteran then submitted additional service records which possibly related to his service connection claim for hemorrhoids.  Therefore, the Board vacated its March 2011 decision in November 2011.

In February 2012, the Board remanded the issues for additional development.  For the reasons discussed below, the Board finds there was substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hemorrhoids are not related to military service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for hemorrhoids.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Board observes that the Veteran's service treatment records are unavailable.  In April 2001, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  NPRC responded in December 2001 noting that the records are fire-related and cannot be reconstructed.  In response to a July 2001 letter from the RO indicating a possibility that his records were destroyed in the 1973 fire at NPRC, the Veteran submitted a hospital admission report dated in September 1957 in Tokyo, Japan.  In June 2002, the RO contacted the NPRC in an attempt to obtain the Veteran's inpatient clinical records at the U.S. Army Hospital in Tokyo, Japan from January 1957 to December 1957.  NPRC responded in December 2002 noting that no clinical records were found from the U.S. Army Hospital in Tokyo.  In the October 2006 VCAA letter, the RO requested that the Veteran to submit any service treatment records in his possession.  In August 2007, the RO again requested the Veteran's service treatment records and clinical records from the U.S. Army Hospital in Tokyo between September 1957 and October 1957.  NPRC responded in September 2007 noting that a search of available records failed to produce any items for this Veteran.  In June 2011, the Veteran submitted supply slips which reflect the circumstances of his duties in an Army supply depot during service.  

In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  As noted above, the RO attempted to obtain the Veteran's service treatment records and inpatient treatment records on numerous occasions.  The RO made a formal finding on the unavailability of the Veteran's service treatment records in September 2007 documenting the attempts to obtain the Veteran's records.  In addition, the RO sent a letter to the Veteran in September 2007 notifying him that they were unable to obtain copies of his service treatment records and included a description of the attempts made to obtain these records.  The letter informed the Veteran of alternative sources of evidence including statements from service medical personnel, buddy statements, employment physical examinations, medical evidence of post service treatment (particularly soon after military service) and letters written in service.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  The Veteran responded in September 2007 stating that he has sent over the years all of the records he could get (even the morning report he submitted from the Tokyo Army Hospital).  He also noted that the doctors he saw when he came back from service are deceased and he could not get his medical records from them.  Thus, the Board finds that the RO made reasonable and continued efforts to obtain the Veteran's service treatment records, further attempts would be futile and the Veteran was notified of the unavailability of records with information on alternative sources of evidence.



The appellant's VA medical records are in the file, including the VA treatment records requested in the February 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2010 medical examination to obtain an opinion as to whether the Veteran's hemorrhoids were the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

I.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has had hemorrhoids since military service.  For the reasons that follow, the Board finds that service connection is not warranted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, hemorrhoids is not a chronic disease listed in 38 C.F.R. § 3.309.  

The February 2010 VA examination shows a current diagnosis of hemorrhoids.  Therefore, the first criterion for service connection has been met.

As the Veteran's service treatment records are unavailable, there is no medical evidence of record that shows that the Veteran complained of or received treatment for hemorrhoids during military service.  The Veteran submitted supply cards from service.  The supply cards are from his supply officer and authorized him to pick u and deliver to different headquarters office and property disposal.  See June 2011 statement.  The Veteran stated that his hemorrhoids began after he worked lifting office furniture and other heavy items in Japan.  He stated that the lifting and straining was what originally caused his hemorrhoids.  He also stated that when he was overseas, he had an old army colon test with stainless steel tubes and air hose.  He stated that he was told he may have got the hemorrhoids from sitting on the cold ground during basic training.  Id.

The first medical evidence of record that indicates that the Veteran had hemorrhoids was a December 1997 private treatment record where the Veteran reported a medical history of hemorrhoids.  A January 1998 private treatment record reflects that a colonoscopy confirmed a diagnosis of internal hemorrhoids.  The Board finds that the passage of approximately 40 years between discharge from active service and the first medical documentation of the claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, there is no medical evidence of record indicating that the Veteran's hemorrhoids began in service or is otherwise related to military service.

The Veteran was provided with a VA examination in February 2010.  The VA examination report reflects that the Veteran stated that he had been aware of hemorrhoids for over 20 years.  He indicates symptoms became apparent in a civilian job requiring strenuous activity after military service.  The VA examiner stated there was no clear indication from history that symptoms developed during active military service.  The examiner determined that the Veteran's hemorrhoids with rectal outlet bleeding are not related to military service.  He explained that the Veteran reported that his complaints primarily started while working after military service at a job that required strenuous lifting.  The examiner noted that that there was no indication that the Veteran's complaints are attributable to an in-service illness, injury or event and clinical anorectal examination demonstrates minimal if any hemorrhoids.  The Board finds this opinion to be highly probative as the examiner reviewed the claims file, obtained an oral history from the Veteran, physically evaluated the disorder and provided a clear explanation for his medical opinion based on the evidence of record and lay statements from the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board recognizes that the Veteran contends that he was treated for hemorrhoids in service and he has had a continuity of symptoms of hemorrhoids since military service.  The Veteran is competent to report observable symptoms, such as in this case, rectal bleeding and pain in service and a continuity of symptoms since military service.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran has provided conflicting statements with respect to the onset of symptoms of hemorrhoids.  In the June 2011 statement, the Veteran reported having hemorrhoids that began in service after performing strenuous activity.  The Board notes that the supply slips indicate the Veteran may have lifted heavy objects in service, but do not show that he had hemorrhoids.  In contrast, at the February 2010 VA examination the Veteran reported that his symptoms became apparent in a civilian job requiring strenuous activity after military service.  As the Veteran's statements regarding the onset of hemorrhoids are inconsistent, the Board concludes that the Veteran's statements of hemorrhoids in service and a continuity of symptoms since service are not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hemorrhoids.  Accordingly, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for a stomach disorder must be remanded for a VA examination.  An August 2005 VA treatment record indicates the Veteran had a past medical history significant for gastroesophageal reflux disease (GERD).  The Veteran has asserted that he has had stomach problems since service.  An April 2000 private treatment record noted that the Veteran had been getting some esophageal reflux, so he was instructed to take Cimetidine, which he already had at home, as needed.  The medical evidence of record does not provide any information regarding the onset of his GERD symptoms.  As a lay person, the Veteran is competent to report having had symptoms of stomach problems since service.  As the Veteran has been diagnosed with GERD, his service treatment records are unavailable, and he has asserted that he has had continuous stomach problems since service, the evidence indicates he may have a stomach disorder that is related to service.  See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  The Board finds that a VA examination is necessary to determine the etiology of any stomach disorder present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the following

(a)  Identify all stomach disorders present, to include GERD.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran has a stomach disorder, to include GERD, that is related to service.  

Forward the claims folder to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a stomach disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


